Title: To Thomas Jefferson from David S. Franks, 10 February 1787
From: Franks, David Salisbury
To: Jefferson, Thomas



Dear Sir
Havre le 10th. Feb. 1787

We came here late last night, the roads and a broken Cariage having retarded us on the way longer than we had any reason to expect. On looking over my Papers this morning I found that the ratification of the Treaty together with the Letter to Taher Fennish to be sent to Moracco were in the Box. I therefore take the offer of Mr. Limosin to send them to you by the first safe hand. Permit me my dear Sir at parting to assure you that my Heart feels every Sentiment of gratitude and attachment to you for the many marks of Friendship which you have shewn me since my stay in France  and that it will always be my endeavor to merit the good opinion I flatter myself you have of me. I pray you would be so kind as to present my best Respects to Mr. Short and believe me Dear Sir Your Excellys. most obt. obliged Sert.,

D: S. Franks

 
I believe we shall sail in a few hours—beg you woud forward the inclosed Letter.
I do myself the pleasure of inclosing you a Note which may by an accident serve to acquit my pecuniary obligations to you.
 
